Citation Nr: 9921560	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disability of the 
pulmonary/respiratory system.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from August 1960 to July 
1963, and from October 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of April 
1993 and November 1993.  The issues set forth on the title page 
of this decision were remanded to the RO for additional 
development in March 1997.  That development included 
adjudicating issues involving service connection for disabilities 
due to undiagnosed illnesses resulting from service in the 
Persian Gulf War.  These issues were adjudicated in October 1998, 
and the veteran was informed of the decision and notified that if 
he wished to appeal these issues, he must submit a notice of 
disagreement.  A notice of disagreement has not been received; 
accordingly, the issues are not before us at this time.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between claimed 
inservice rashes and/or inservice exposure to CARC paint, and 
currently diagnosed eczema and actinic keratoses.

2.  The only evidence of a current pulmonary/respiratory 
disability is an X-ray report of May 1993 indicating that there 
may be linear opacities, possibly fibrosis or atelectasis, in the 
lungs.  

3.  There is no competent evidence of a nexus between these 
linear opacities and service, or any events which occurred in 
service, including exposure to CARC paint.

4.  There is no competent evidence of a nexus between a current 
diagnosis of PTSD and any claimed inservice stressors.

5.  There is no competent evidence of a nexus between a current 
diagnosis of depression or dysthymia and service, including 
exposure to CARC paint.

6.  The veteran does not have a chronic headache disability of 
service onset.

7.  There is no competent evidence of a nexus between exposure to 
CARC paint in service and current headaches. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin disability, a pulmonary 
or respiratory disability, or an acquired psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107 (West 1991). 

2.  Chronic headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered concerning each issue is 
whether the veteran has met his initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  In general, a well-grounded claim for 
service connection requires competent evidence of (1) current 
disability; (2) incurrence or aggravation of a disease or injury 
in service; and (3) a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
"Competent" evidence may be lay evidence in circumstances in 
which the determinative issue does not require medical expertise, 
such as the occurrence of an injury or the recounting of 
symptoms.  Cohen, at 137; Heuer v. Brown, 7 Vet.App. 379 (1995).  
However, where the determinative issue involves medical etiology, 
such as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered "competent."  
Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 91 (1993).  

The veteran contends that he developed the disabilities at issue 
while he was in Saudi Arabia during the Persian Gulf war.  He 
attributes the disabilities to exposure to Chemical Agent 
Resistant Coating (CARC) paint he was exposed to while assigned 
to a painting detail in Saudi Arabia.  Personnel records document 
that he was "selected for assignment to the paint mission that 
was responsible for painting over 7000 pieces of equipment belong 
to VII Corps."  In addition, the veteran also submitted a 
"Material Safety Data Sheet," which he stated pertained to the 
CARC paint.  According to this information, chronic overexposure 
or repeated and prolonged exposure could cause an allergic 
dermatitis, including rash, itching, hives, and swelling of the 
extremities.  Unprotected exposure could also cause lung injury.

The extent to which the veteran's painting detail led to exposure 
to CARC is unclear from the record.  In this regard, on a 
separation examination in June 1991, the veteran stated that he 
had been exposed to CARC paint, and in January 1998, the veteran 
submitted a statement, in which he related that he had been 
assigned to paint detail for 12 hours per day during the period 
from April 18 to May 22, 1991.  Moreover, after the paint detail, 
the equipment had to be washed down, and paint spray had settled 
on food, the roadway, and even the people.  However, on a Persian 
Gulf Registry Examination conducted in August 1993, the veteran 
reported that although he had been involved in spray painting 
vehicles, and he had not worn a mask or protective suit, he was a 
supply person and did not do the painting himself.  Elsewhere he 
reported that he had worn a protective mask, but he did not 
believe it was effective.  However, for the purpose of 
determining whether a claim is well grounded, evidence will be 
generally be accepted as true.  Robinette v. Brown, 8 Vet.App. 69 
(1995); King v. Brown, 5 Vet.App. 19 (1993).  Thus, it is 
assumed, for this purpose, that the veteran was exposed to CARC 
paint in service.  In addition, on the separation examination, 
the veteran reported that he had been exposed to smoke from 
burning oil and scud missile attacks.  

1.  Skin Disability

During the veteran's first period of service, he was seen on 
several occasions with multiple lipomas.  The separation 
examination was negative, and service connection was denied in 
March 1972.  The veteran did not appeal that determination; hence 
it is final, and new and material evidence is required to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.156 (1998).  The veteran's contentions in connection 
with his current claim have not addressed the lipomas, and an 
appeal has not been developed as to that issue.  At his hearing 
in August 1994, he specifically stated that his skin problems had 
begun during his Persian Gulf war service.  Consequently, this 
decision is limited to the claimed rash which the veteran states 
was incurred during his period of active duty from October 1990 
to August 1991.

The service clinical treatment records pertaining to the 
veteran's latter period of service do not reflect treatment for 
any skin conditions.  In June 1991, the veteran evidently 
underwent two separation examinations, two weeks apart.  Each 
examination report consists of a report of medical history 
completed by the veteran, a screening questionnaire and 
evaluation conducted to identify potential disease threats 
associated with Operation Desert Shield/Desert Storm, and the 
physical examination report.  On the earlier medical history, the 
veteran responded "No" to the question of whether he had now or 
had ever had skin diseases.  Similarly, on the Desert Storm 
evaluation, he reported that he did not have any "rash, skin 
infection, or sores."  On this report, it was noted that he had 
been exposed to CARC paint.  The physical examination itself 
noted the skin to be normal.  

On the examination two weeks later, the veteran reported, on the 
medical history, that he did not have now, nor had he ever had 
skin diseases.  However, on the Desert Storm evaluation that same 
day, he responded "Yes" to whether he had any "rash, skin 
infection, or sores."  The physical examination, again, noted 
the skin to be normal. 

Subsequent to service, the veteran has undergone several VA skin 
examinations, as well as private treatment.  On the history 
reported on the examinations, as well as elsewhere in the file, 
the veteran states that he developed skin "rashes" in Saudi 
Arabia, specifically, shortly after his exposure to CARC paint.  
He has described his symptoms as occurring on his extremities and 
his face and neck.  In general, the manifestations have consisted 
of brown spots on the arms and/or legs which were dry, itchy, 
and/or scaly.  They usually cleared up with a hydrocortisone 
ointment, but continued to recur.  In addition, he has spots on 
his forehead, and itchiness in his neck area.  The diagnoses 
pertaining to the symptoms on the extremities were hand eczema in 
September 1993, eczema in April 1994, and nummular eczema in 
February 1993.  In February 1993, actinic damage of the neck and 
upper shoulder area was noted.  Subsequently, the veteran has 
been diagnosed with actinic keratosis on the face.  In addition, 
a question of spider angioma on the forehead was noted in August 
1993, and seborrheic keratosis was noted in April 1994.  In April 
1994, it was also noted that the veteran had had an actinic 
keratosis removed from the scalp and a basal cell removed from 
the face.  Although on many of these records, a history of CARC 
exposure was noted by the veteran, none of the examining or 
treating physicians noted a causal connection between the CARC 
exposure and any skin disorder. 

The most recent examination of record was a VA examination 
conducted in April 1998, at which time the veteran reported an 
intermittent rash, described as brown, flat circular areas, with 
associated pruritus, on his arms and legs. In addition, he had a 
recurrent problem with scaly "grains of sand" on his skin.  On 
examination, there was moderate chronic solar damage and xerosis 
of exposed areas.  There were multiple hyperkeratotic scaly 
papules evident on the extensor arms and forehead and back.  The 
diagnoses were probable nummular eczema on the arms and legs, 
given the xerosis on examination and the pruritic dermatosis that 
responded to hydrocortisone, as well as the clinical 
presentation.  The examination concluded that the "grains of 
sand" were actinic keratosis.  

Thus, although the veteran states that he had skin rashes in 
service, and he has recent diagnoses of eczema of the extremities 
and actinic keratoses of the face, there is no competent evidence 
linking the current diagnoses to service.  In this regard, 
although the veteran is competent to provide evidence of his 
symptoms, in view of the differing symptoms and diagnoses 
reported, medical evidence is required to link the current 
diagnoses to the "rash" the veteran states that he had in 
service.  See Savage v. Gober, 10 Vet. App. 489 (1997).  
Additionally, there is no medical evidence attributing any of the 
veteran's skin disabilities to CARC exposure.  While he submitted 
an information sheet indicating that such exposure could cause 
allergic dermatitis, the veteran has not been diagnosed with 
allergic dermatitis.  Consequently, in view of the absence of 
competent evidence of a nexus, the claim for service connection 
for a skin disability is not well-grounded.  

2.  Pulmonary/Respiratory Disability

The veteran contends that he has suffered from pulmonary problems 
ever since his service in the Gulf War.  He feels that his colds 
and flu hang on longer than they previously did, and he gets 
short of breath on exercise substantially earlier than he did 
before Desert Storm.  In a statement received in February 1993, 
he stated that his breathing was difficult at times, and his 
chest felt heavy.  He testified at his hearing that he had never 
been diagnosed with a respiratory condition, and that although he 
nearly passed out during a pulmonary function test, the test was 
normal.  

Service medical records reveal that in November 1990, the veteran 
was seen for repair of a protective mask.  In January 1991, he 
complained of chest pain and a non-productive cough.  In February 
1991, he still had upper respiratory complaints, and mild 
pneumonia was diagnosed.  Both separation evaluations were 
negative for any complaints or abnormal findings.  

Subsequent to service, in November 1991, the veteran underwent an 
exercise stress test, and it was noted that he achieved the 
stress level without incident.  On the VA examination in February 
1993, it was noted that the veteran inhaled smoke in his job as a 
firefighter.  He denied any pulmonary problems, and no problems 
were shown on examination.  Pulmonary function tests conducted at 
that time, as well as in May 1993, were normal.  On the August 
1993 Persian Gulf Registry Examination, he stated that he had 
experienced dyspnea and wheezing with running for the past 18 
months, during his physical training test.  However, physical 
examination findings were normal, as was a chest X-ray.  It was 
noted that he had had a pulmonary function test and he would be 
referred for a pulmonary consult to rule out exertional asthma, 
questionably related to smoke/paint exposure in the Gulf War.  

In May 1993, the veteran underwent pulmonary function tests and 
chest X-rays to evaluate for exposure to toxic chemicals 
(paint/solvents).  Pulmonary function tests were normal.  Chest 
X-rays showed, as pertinent to the lungs, some linear densities 
at the left base, questionably fibrosis or atelectasis.  There 
was no acute or active disease.  

A respiratory examination, conducted in September 1993, included 
the veteran's complaints that he was unable to tolerate the same 
level of activity that he had prior to the Gulf War.  Prior to 
that time, he could walk four miles; now, he could only walk one 
mile.  No abnormalities were noted on the physical examination, 
and the chest X-rays was described as completely normal.  
Spirometry was normal, and it was noted that there was no active 
pulmonary disease.  The diagnosis was no acute pulmonary disease.  
The VA respiratory examination in April 1998 included a chest X-
ray which was without any evidence of cardiopulmonary disease, 
and pulmonary function tests, which were normal.  

There is competent evidence that the veteran had pneumonia in 
service, as well as exposure to CARC.  In addition, there is 
evidence suggesting that certain respiratory pathology may be 
caused or aggravated by exposure to CARC.  In addition, 
notwithstanding that all post-service examinations have resulted 
in a conclusion that the veteran does not have pulmonary disease, 
an X-ray report of May 1993 indicated there may be linear 
opacities, possibly fibrosis or atelectasis.  Although two 
subsequent chest X-ray reports of record showed the lungs to be 
normal, and no post-service examination has resulted in a 
diagnosis of pulmonary disease, in determining whether a claim is 
well-grounded, the evidence may not be weighed.  See Robinette, 
King.  Thus, the X-ray report of May 1993, suggestive of a lung 
abnormality, must be considered evidence of current disability.  

However, there is no competent evidence of a nexus to service.  
The May 1993 evaluation, which was scheduled to rule out asthma 
secondary to CARC exposure, did not find asthma, and did not 
indicate that the possible lung abnormalities shown on X-ray were 
causally related to service, including exposure to CARC.  Nor is 
there any competent evidence that these potential abnormalities 
were present in service.   

Consequently, in the absence of competent evidence linking a 
current disability to service, the claim is not well-grounded.  
Cohen, Caluza, supra.  Accordingly, there is no duty to assist 
the appellant in any further development of his claim, including 
affording an examination.   Rabideau v. Derwinski, 2 Vet.App. 141 
(1992), Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board finds that the information provided in the statement of the 
case and other correspondence from the RO has been sufficient to 
inform the veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  

3.  Psychiatric Disorder, to include PTSD

The veteran has related a number of incidents which he claims 
occurred in service, and were stressful to him, thus meeting the 
first element for a well-grounded claim, competent evidence of 
service incurrence.  Cohen.  The second element is satisfied by 
private treatment records from the Peace River Center, showing a 
diagnosis of PTSD in progress notes dated from April to October 
1992.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
(Requirement of current disability is met if symptoms are present 
at the time the claim is filed.)  In addition, a VA psychological 
evaluation in March 1998 resulted in a diagnostic impression of 
PTSD.  

The third element requires medical evidence of a nexus between 
current symptomatology and an inservice stressor.  Cohen, at 140, 
150.  However, neither the records from the Peace River Center 
nor the VA psychological evaluation contain any report of 
military stressors, although military service in the Persian Gulf 
was noted.  Moreover, the Peace River Center records contain a 
history of childhood trauma.  Consequently, since the records 
showing a diagnosis of PTSD do not specifically relate the PTSD 
to an inservice stressor; indeed, do not even mention a single 
inservice stressor, there is no competent evidence of a nexus 
between the diagnosed PTSD and an inservice stressor.  Further, 
as indicated above, the veteran has not stated that he was in 
combat, nor does the evidence otherwise indicate combat exposure; 
thus, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application.  Collette.  

Regarding the matter of service connection for a psychiatric 
disability other than PTSD, a series of VA examinations in 
February 1993 included a general medical examination with a 
history that "[i]n 1990 [sic] after leaving service, the 
[veteran] started to have depression."  He experienced crying 
spells particularly when thinking about Saudi Arabia.  He stated 
that he was being treated at the Peace River Center for 
depression and PTSD.  On examination, it was noted that the 
veteran had "occasional bouts of depression."  The pertinent 
diagnosis was depression.  However, the depression was not 
explicitly linked to service.  The history reported by the 
veteran was that he began experiencing the symptoms after he had 
left service, not during service.  Although he reported that his 
crying spells were worse when he thought about Saudi Arabia, 
there was no explicit causal link drawn between service and 
depression.  Moreover, the Peace River Center records referred to 
by the veteran did not show treatment for depression.  

The VA psychiatric examination conducted in February 1998 
concluded that the veteran did not have a psychiatric diagnosis 
at that time, and that his symptoms were limited to unexplained 
crying spells which were more intense shortly after his return 
home, but which had become less frequent with therapeutic 
intervention.  Another mental disorders examination conducted in 
February 1993 noted that the veteran complained of being 
emotional and crying without reason since his return from Desert 
Storm.  The diagnosis was mild dysthymia with a personality 
disorder to be ruled out.  However, again, this diagnosis of 
dysthymia is not noted to be of service onset, and the history 
provided by the veteran is of symptoms beginning after his return 
from service.  While the veteran may describe his subjective 
symptoms, e.g., crying spells since service, medical evidence is 
required to establish that these symptoms constitute a disease, 
and to establish that any such disorder so diagnosed is causally 
related to service.  See, e.g., Falzone.  These examinations td 
not fulfill either the requirement of service onset or a nexus.  
The remainder of the medical evidence does not reveal a 
psychiatric diagnosis, other than the PTSD discussed above.  

Accordingly, the claim for service connection for a psychiatric 
disorder, to include PTSD, is not well-grounded.    Cohen, 
Caluza, supra.  Accordingly, there is no duty to assist the 
appellant in any further development of his claim, including 
affording an examination.   Rabideau v. Derwinski, 2 Vet.App. 141 
(1992), Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board finds that the information provided in the statement of the 
case and other correspondence from the RO has been sufficient to 
inform the veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  

4.  Headaches

Regarding whether there is competent evidence of chronic 
headaches in service, the veteran claims that he has chronic 
headaches, which began in service, and which he feels are due to 
exposure to CARC during his Persian Gulf service.  Although he is 
not competent to diagnose the cause of his headaches, he is 
competent to relay the symptoms, and for the purpose of 
determining whether the claim is well-grounded, his statements 
are considered credible.  Cohen.  Thus, there is competent 
evidence of inservice incurrence.  The second element, current 
disability, is established by a VA examination in April 1998, 
which resulted in diagnoses of chronic headaches and vascular 
headaches.  

Regarding the third element, a nexus to service, although medical 
evidence is generally required to provide a nexus, the veteran is 
competent to provide testimony regarding an "observable 
condition."  Falzone v. Brown, 8 Vet.App. 398 (1995).  The 
presence or absence of headaches is subject to lay observation.  
Moreover, the Court has pointed out that the "continuity of 
symptomatology" requirement of 38 C.F.R. § 3.303(b) is 
determined by continuity of symptoms, not treatment.  Savage v. 
Gober, 10 Vet.App. 488 (1997).  The veteran's lay evidence of 
continuity, together with the recent diagnoses based on the 
veteran's history, are sufficient to provide a nexus under 
38 C.F.R. § 3.303(b) (1998).  See Savage.  Consequently, the 
claim is well-grounded.  

Turning to the merits of the claim, service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  As 
discussed above, there is competent evidence of inservice 
incurrence, current disability, and a nexus between the inservice 
symptoms and current disability.  A discussion of the merits 
involves weighing the positive and negative evidence, and 
assessing the credibility of the evidence.  If the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails; only if a fair preponderance of the evidence is against 
the claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

Service medical records pertaining to the veteran's first period 
of active duty show that in July 1962, he sought treatment for a 
headache since that morning.  He had been painting the inside of 
a tank for three days, using gas as a solvent.  He was admitted 
for observation and evaluation.  According to the narrative 
report of the hospitalization, he had had a mild sore throat for 
several days prior to admission.  About fifteen hours before 
admission, he had awakened with a slight frontal headache, which 
had worsened throughout the day.  About two hours prior to 
admission, the headache had become severe, and was accompanied by 
nuchal pain and coryza.  The initial impression of probable viral 
upper respiratory tract and sinusitis.  He was treated initially 
with oxygen and codeine.  He had pain for several hours after 
admission, slept fairly well during the night, and awakened the 
next morning free of symptoms, and he remained so throughout the 
remainder of the four day hospitalization.  On the discharge 
summary, it was noted "that the entire picture could not be well 
explained but it was thought to have represented a viral 
infection."  No further mention of a headache was noted during 
that period of service.  On the report of medical history 
completed by the veteran in connection with the separation 
examination, in May 1963, the veteran answered "NO" to whether 
he had now, or had ever had, "frequent or severe headache."  

Records of treatment in connection with the veteran's reserve 
service show that in February 1964, he complained of headaches 
over his eyes and light bothering him while reading.  He was 
referred to optometry.  In October 1983, he was noted to wear 
glasses.  On the report of medical history completed at that 
time, he again  answered "NO" to whether he had now, or had 
ever had, "frequent or severe headache."  

Service medical records during his period of active service from 
October 1990 to August 1991 show that the veteran complained of a 
headache in April 1991.  He was released to duty.  On both of the 
reports of medical history completed by the veteran in connection 
with the two separation examinations in June 1991, he answered 
"NO" to whether he had now, or had ever had, "frequent or 
severe headache."  

In a statement in support of his claim received in February 1993, 
the veteran stated that severe headaches would come upon him 
unexpectedly, and depression would set in.  On a VA examination 
that month, the veteran related that while in Saudi Arabia, he 
had headaches which were worse in the sun and heat, but relieved 
by medication.  Currently, he occasionally awakened with a 
headache.  In addition, stress caused headaches, relieved by 
medication and lying down.  No relevant abnormalities were found 
on physical examination, and the pertinent diagnosis was 
"headaches, still has them occasionally."  

On the Persian Gulf Registry Examination in August 1993, the 
veteran complained of headaches off and on for two years, with 
photophobia, beginning while he was in the Gulf area.  He had 
these headaches daily in the morning for 20 minutes.  
Occasionally, in service, he had had headaches later in the day, 
which were bifrontal, and would last for hours.  The diagnosis 
was chronic headaches, with a referral to neurology recommended.  

In September 1993, a VA neurological examination was conducted, 
at which time the veteran stated that he developed a headache 
when he came back from Saudi Arabia.  The headache was occipital 
in location, and present when he awakened in the morning.  He did 
not have any accompanying symptoms, such as nausea, visual 
changes or nasal manifestations.  He said that the headache was 
precipitated by mild to moderate physical activity, including 
sexual intercourse.  Neurological examination is normal.  The 
diagnosis was muscle tension headache.  

At his hearing before a hearing officer in August 1994, the 
veteran testified that during his first period of service, he 
sustained trauma to his eyes, which reduced his vision and 
resulted in headaches behind his eyes.  His headaches from the 
Persian Gulf, by way of contrast, were located at the top of his 
head, and felt like someone hitting him with a hammer.  He 
believed they were due to the fact that he had inhaled some paint 
fumes.  He awakened almost every morning with a headache, some of 
which were more severe than others.  He did not have associated 
symptoms, and after he got up, and put his glasses on, the 
headache would disappear in 15 to 20 minutes.  He contrasted this 
with his other headaches, which occurred when he did not wear his 
glasses, and was exposed to bright sunlight.  He stated that 
during service, he would get headaches after exposure to the CARC 
pain fumes, which would subside about 45 minutes to an hour after 
he left the site of the fumes.  He stated that he wore a face 
mask and hood with compressed air, but that the fumes were pumped 
into the air compressor.  

Records from Dr. V. Verzosa, dated in February 1995, show that 
the veteran was seen with several complaints, including headaches 
which usually bothered him in the morning and were relieved in 20 
minutes with two aspirin.  The headaches were usually occipital 
and of a dull type.  Occasionally, he had a headache so severe 
that it lasted the entire day.  These had been bothering him for 
almost three years, since his return from Saudi Arabia.  A 
computerized tomography (CT) scan of the brain was performed, 
which did not disclose any focal etiology for the headaches.  He 
was to return if symptoms worsened.  

In April 1998, the veteran again underwent a VA neurological 
examination.  The veteran provided a history of headaches which 
started after he returned from the Persian Gulf in 1991.  He 
described two different types of headache, the first of which was 
a daily headache in morning, dull in nature and located in the 
back of the head, which resolved after about 15 minutes.  The 
second type occurred about once a month, and was severe; it felt 
like being hit in the back of the head with an axe.  There were 
no associated symptoms, although the severe headache was 
prostrating in nature.  Aspirin and Tylenol were essentially 
ineffective; he mainly went back to sleep.  The mild headache, 
which seemed to originate from the neck, went away on its own.  
Examination was normal.  The diagnoses were chronic daily 
headaches, most likely related to probable mild spinal 
spondylosis.  The examiner noted that there was nothing in his 
Persian Gulf War service that was known to cause that type of 
syndrome.  The other diagnosis was episodic vascular headaches, 
of complex etiology, but a variation of a tension headache.  

As to whether the veteran has chronic headaches which were 
incurred during his first period of service, the evidence in his 
favor consists of the report of hospitalization during that 
period, for headache pain, following painting in an apparently 
poorly ventilated environment, with no cause established for the 
headaches, as well as his testimony that he had chronic headaches 
since his first period of service.  However, this evidence is 
outweighed by evidence showing his headache had resolved prior to 
his discharge from the hospital, and the absence of any 
contemporaneous evidence of chronic headaches during that period 
of service or subsequent thereto, as well as the presence of 
affirmative evidence in which the veteran denied having frequent 
or severe headaches in May 1963 and October 1983.  In addition, 
the remainder of the current evidence, including the veteran's 
statements, dates the onset of his headaches to his return from 
the Persian Gulf.  Accordingly, the weight of the evidence is 
against service connection for chronic headaches, based on the 
veteran's first period of service.  

Turning to the most recent period of active service, at the 
outset, the veteran did not have combat service, nor does he 
claim that the headaches had their onset during combat.  
Accordingly, 38 U.S.C.A. § 1154(b) is not for application.  See 
Collette v. Brown, 82 F.3d 389 (1996).  

This claim has been found to be well-grounded because the veteran 
was diagnosed with chronic headaches, and the history provided at 
that time dated the onset to service.  However, the service 
medical records do not show chronic headaches.  The veteran was 
seen on one documented occasion complaining of headaches, but on 
the medical histories completed in connection with the two 
separation examinations in June 1991, the veteran reported that 
he veteran did not have frequent or severe headaches.  Moreover, 
the symptom histories provided on numerous post-service 
evaluations, as well as the testimony at his hearing, are not 
entirely consistent.  While the inconsistencies do not generally 
suggest deliberate prevarication, they serve to illustrate the 
difficulties in presenting an accurate recollection of events 
which occurred in the past.  As such, the probative value of a 
diagnosis based almost entirely on history of symptoms provided 
by the veteran is diminished.  

Moreover, the examiner did not explicitly relate the onset to the 
veteran's period of service; in fact the opposite is suggested by 
the examiner's statement, in April 1998, that there was nothing 
in his Persian Gulf service which would suggest a causal 
connection to his headaches.  Although service connection could 
nevertheless be granted based on a temporal connection to 
service, we find that the veteran's later, somewhat inconsistent 
recollections of headaches in or upon return from service are 
outweighed by his separation medical history, denying frequent or 
severe headaches.  The remainder of the medical evidence showing 
a diagnosis of headaches is similarly devoid of any explicit 
statement by the examiner that any such headaches had their onset 
during, or were due to service.  Specifically, there is no 
medical evidence of a causal connection between exposure to CARC 
and chronic headaches.  Thus, the preponderance of the evidence 
is against the claim for service connection for chronic 
headaches.  Accordingly, the benefit of the doubt doctrine is not 
for application, and the claim must be denied.  38 U.S.C.A. 
§ 5107 (West 1991). 


ORDER

Service connection for a skin disorder, a disability of the 
pulmonary/respiratory system, an acquired psychiatric disorder to 
include PTSD, and chronic headaches is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

